Exhibit 10.16

 

[FORM OF] NUVASIVE, INC.

NOTICE OF GRANT OF EXECUTIVE RESTRICTED STOCK UNITS

 

NuVasive, Inc. (the “Company”) has granted to the participant identified below
(the “Participant”) an award (the “Award”) of restricted stock units (each, a
“Restricted Stock Unit” or an “RSU”) pursuant to the [2014 Equity Incentive Plan
of NuVasive, Inc.][Ellipse Technologies, Inc. 2015 Incentive Award Plan] (the
“Plan”), each of which represents the right to receive - on the Settlement Date
provided in the Restricted Stock Unit Agreement attached hereto (together with
this Notice of Grant, the “Agreement”) - one (1) share of Stock as set forth in,
and subject to the terms and conditions of, this Agreement.  This Award is
subject to all of the terms and conditions set forth in the Agreement and the
Plan, each of which are incorporated herein by reference.  Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the [Plan][ the 2014 Equity Incentive Plan of NuVasive, Inc.] or the
Agreement, as appropriate[, and, in the event of any inconsistency between the
Plan and the Agreement, the terms of the Plan shall control].

 

Participant:[FIRST_NAME, LAST_NAME]

Participant ID:[EMPLOYEE_IDENTIFIER]

Date of Grant:[March 1, 2017]

Total Number of RSUs:

[TOTAL_SHARES_GRANTED], subject to adjustment as provided by the Agreement.

Performance Period:

January 1, 2017 – December 31, 2017 (or, in the event of a Change in Control,
through the last day of the Company’s last fiscal quarter ending after January
1, 2017, and before the date of a Change in Control).  

Performance Measure:

The Company’s earnings per share (“EPS”), as listed in
[Section 10.4(a)(xvi)][Section 11.28] of the Plan, determined in accordance with
generally accepted accounting principles in the United States (“GAAP”), adjusted
to reflect the impact of the change from a basic to diluted share count, and
determined excluding (1) certain litigation liability gain/expense; (2)
amortization of intangible assets; (3) non-cash interest expense and
gains/losses on convertible notes; (4) intangible asset impairment; (5) certain
leasehold related charges; (6) acquisition related items (including expenses
associated with prior mergers-and-acquisitions-related activity and as
incurred); (7) integration related charges associated with the integration of
acquired businesses; (8) certain one-time and business transition costs; and (9)
the related tax charges and benefits associated with the exclusions (“Non-GAAP
EPS”), and subject to such further adjustments as the Committee may in its
discretion determine and specify in writing prior to March 30, 2017. No
adjustments shall be made in the calculation of Non-GAAP EPS which would
preclude the payment of any amounts under this Award from satisfying the
requirements of Code section 162(m)(4)(C) and the regulations thereunder.

Performance Target:

$1.25 or more of Non-GAAP EPS if the Performance Period ends on December 31,
2017, and $0.10 or more of Non-GAAP EPS if the Performance Period ends on the
last day of the Company’s last fiscal quarter ending after January 1, 2017, and
before the date of a Change in Control.

Vesting Start Date:

[March 1, 2017]

Vesting Schedule:

Subject to the terms and conditions of the Agreement (including, without
limitation, conditions requiring continued Service with the Company through the
applicable date), if the Performance Measure equals or exceeds the Performance
Target for the Performance Period, determined pursuant to written certification
of the Committee as specified in Section 4.1 of the Restricted Stock Unit
Agreement, the RSUs shall vest as follows:  

100% of the RSUs shall vest on the third (3rd) anniversary of the Vesting Start
Date (such anniversary, the “Scheduled Vesting Date”).

 

 

 

--------------------------------------------------------------------------------

By electronically accepting the Award according to the instructions in the
Participant’s E*TRADE account (pursuant to which the Participant received this
Grant Notice), the Participant agrees that the Award is governed by this Grant
Notice and by the provisions of the Plan and the Agreement, both of which are
made a part of this document.

 

The Participant acknowledges that copies of the Plan, the Agreement, and the
prospectus for the Plan are available via the Participant’s E*TRADE account.

 

The Participant represents that the Participant has read and is familiar with
the provisions of the Plan and the Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

 

2

--------------------------------------------------------------------------------

 

NUVASIVE, INC.

EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

 

NuVasive, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Unit
Agreement is attached (together with the Grant Notice, this “Agreement”) an
Award consisting of Restricted Stock Units (“RSUs”) subject to the terms and
conditions set forth in this Agreement.  The Award has been granted pursuant to,
and shall - in all respects - be subject to the terms conditions of the [2014
Equity Incentive Plan of NuVasive, Inc.][Ellipse Technologies, Inc. 2015
Incentive Award Plan] (the “Plan”), as amended from time-to-time, the provisions
of which are incorporated herein by reference.  By electronically accepting the
Award (as provided in the Grant Notice), the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with,
this Agreement, the Plan and the prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the shares
of Stock issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts the
Award subject to all of the terms and conditions of this Agreement and the Plan,
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee or its delegate (to the extent delegation is
permitted under the Plan) in the event any questions arise (and/or
interpretation may be required) regarding this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the [Plan][[2014
Equity Incentive Plan of NuVasive, Inc.].

(a)“Dividend Equivalent Units” mean additional Restricted Stock Units as may be
credited pursuant to Section 3.3.

(b)“RSUs” mean the Restricted Stock Units originally granted pursuant to the
Award and any Dividend Equivalent Units credited pursuant to the Award, as each
may be adjusted from time-to-time pursuant to [Section 4.4 (Adjustments for
Changes in Capital Structure)][Article VIII (Adjustments for Changes in Common
Stock and Certain Other Events)] or [Section 4.5 (Assumption or Substitution of
Awards)][Section 4.4 (Substitution of Awards)] of the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

2.1Committee Actions.  All questions of interpretation concerning this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee or its delegate.  All such determinations by the Committee or
its delegate shall be final, binding and conclusive upon all persons having an
interest in the Award, unless fraudulent or made in bad faith.  Any and all
actions, decisions and determinations taken or made by the Committee in the
exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award.  

2.2Express Authority Required.  Only individuals expressly designated by the
Committee shall have the authority to act on behalf of the Committee with
respect to certain of the matters, rights, obligations, modifications, or
elections allocated to the Company herein (or in the Plan).

3.The Award.

3.1Grant of RSUs.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of RSUs set forth in the
Grant Notice, subject to adjustment as provided in [Section 4.4 (Adjustments for
Changes in Capital Structure)][Article VIII (Adjustments for Changes in Common
Stock and Certain Other Events)] or [Section 4.5 (Assumption or Substitution of
Awards)][Section 4.4 (Substitution of Awards)] of the Plan.  Each RSU represents
a conditional right to receive, subject and pursuant to the terms and conditions
of the Plan and this Agreement, one (1) share of Stock.

1

--------------------------------------------------------------------------------

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the RSUs or shares of Stock issued upon settlement of Vested RSUs
(as defined in Section 4.1), the consideration for which shall be the
Participant rendering Service as provided in this Agreement to a Participating
Company or for its benefit.

3.3Dividend Equivalent Units.  On the date that the Company pays a cash dividend
to holders of Stock generally, if any, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date, and (ii) the number of RSUs which have not been settled as
of such date, by (b) the Fair Market Value per share of Stock on such date.  Any
resulting fractional Dividend Equivalent Unit shall be rounded to the nearest
whole number.  Any such additional Dividend Equivalent Units shall be subject to
the same terms and conditions, and shall be settled or forfeited in the same
manner and at the same time, as the RSUs with respect to which they have been
credited.

4.Vesting; Forfeiture.

4.1Vesting of RSUs.  Provided that the Performance Measure equals or exceeds the
Performance Target for the Performance Period and the Participant’s Service has
not terminated prior to the applicable date, RSUs acquired pursuant to the Award
shall become vested upon the earliest to occur of the following (such RSUs, when
so vested, being referred to herein as “Vested RSUs”):

(a)the respective Scheduled Vesting Date (as provided in the Grant Notice);

(b)the Participant’s death;

(c)termination of the Participant’s Service due to Disability;

(d)immediately before any Change in Control in which the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be, elects not to assume or substitute for this Award; and

(e)termination of the Participant’s Service by the Company (or Company’s
successor) without Cause (as defined below) after a Change in Control.

Any determination that the Performance Measure equals or exceeds the Performance
Target for the Performance Period shall be certified by the Committee in writing
no later than the February 28th that next follows the end of the Performance
Period, provided, however, that if the Performance Period ends on the last day
of the Company’s last fiscal quarter ending after January 1, 2017, and before
the date of a Change in Control, the Committee shall make such determination and
certification no later than the date immediately preceding the date of the
Change in Control.

“Cause” shall mean the following: (A) the Participant’s repeated failure to
satisfactorily perform the Participant’s job duties; (B) refusal or failure to
follow the lawful directions of the Participant’s direct supervisor, the
Company’s Chief Executive Officer or the Board, as applicable; (C) conviction of
a crime involving moral turpitude; or (D) engaging in acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
the Participant with respect to the Participant’s obligations or otherwise
relating to the business of the Company, its Affiliates or customers; except
that if the Participant is a party to a Change in Control Agreement with the
Company, the definition of “Cause” therein shall apply.  Notwithstanding the
foregoing, following a Change in Control, any determination as to whether
“Cause” exists under the terms of this Agreement shall be subject to de novo
review by a court of competent jurisdiction.

2

--------------------------------------------------------------------------------

4.2Leaves of Absence.

(a)Unless otherwise required by applicable law, the RSUs will cease vesting
during a leave of absence.  If, however, Participant takes an approved medical,
FMLA (or other statutorily protected leave), or military leave (each, an
“Approved Leave”) and returns from such leave for at least thirty calendar days,
then (i) Participant shall be treated as if the period of such Approved Leave
had been a period of continuous Service with the Company or Affiliate, and (ii)
such number of RSUs as would have vested pursuant to the vesting schedule set
forth in the Grant Notice during such Approved Leave and the foregoing thirty
calendar day-period shall be considered vested as of the end of such thirty
calendar day-period (which shall be considered the Scheduled Vesting Date), and
such Vested RSUs shall be settled in accordance with Section 5.

(b)In the event the Participant takes a leave of absence other than an Approved
Leave, the vesting of RSUs will be tolled during the period of such leave.  Upon
return from such leave of absence, the RSUs shall again commence vesting but the
period of such leave shall be respectively added to the vesting schedule set
forth in the Grant Notice.

(c)In the event of Participant’s termination of Service during any leave of
absence, then the RSUs shall expire in accordance with the provisions set forth
in Section 4.4 below.

4.3Vesting of Dividend Equivalents.  Any Dividend Equivalent Units shall become
vested (and also constitute “Vested RSUs”) at the same time as the RSUs with
respect to which they have been credited.

4.4Forfeiture of RSUs That Are Not Vested RSUs Upon Termination of
Service.  Except as otherwise provided in Section 4.1, any RSUs that are not
Vested RSUs (“Unvested RSUs”) will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company upon Participant’s termination of Service.

5.Settlement of Vested RSUs.

5.1Distribution of Shares in Settlement of Vested RSUs.

(a)Subject to the terms and conditions of the Plan and this Agreement, shares of
Stock shall be distributed to Participant (or Participant’s estate in the event
of death) with respect to Participant’s Vested RSUs within thirty days following
the Scheduled Vesting Date for such RSUs, except as otherwise provided in
Section 6.3 or Section 9.1 (the “Settlement Date”).

(b)All distributions of shares of Stock with respect to Participant’s Vested
RSUs shall be made by the Company in the form of whole shares.  In lieu of any
fractional share of Stock, the Company shall make a cash payment to Participant
equal to the Fair Market Value of such fractional share on the date the RSUs are
settled as provided herein.  The Company shall not be required to issue
fractional shares of Stock upon the settlement of Vested RSUs.

(c)Shares of Stock issued in settlement of Vested RSUs shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 5.3 or the Company’s Insider Trading Policy.

5.2Certificate Registration.  The Participant hereby authorizes the Company, in
its sole discretion, to deposit any or all shares of Stock acquired by the
Participant pursuant to the settlement of Vested RSUs with the Company’s
transfer agent, including any successor transfer agent, to be held in book entry
form, or to deposit such shares for the benefit of the Participant with any
broker with which the Participant has an account relationship of which the
Company has notice.  Except as provided by the foregoing, a certificate for the
shares of Stock acquired by the Participant shall be registered in the name of
the Participant, or, if applicable, in the name of the Participant’s estate.

5.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of Vested RSUs shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The

3

--------------------------------------------------------------------------------

inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares of Stock subject to the Award shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained.  As a condition
to the settlement of Vested RSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

6.Tax Withholding.

6.1In General.  By electronically accepting the Award (as provided in the Grant
Notice), the Participant hereby authorizes withholding from payroll and any
other amounts payable to the Participant, including withholding of shares of
Stock otherwise issuable to the Participant in settlement of Vested RSUs, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of RSUs or the issuance of shares of
Stock in settlement of Vested RSUs.  The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

6.2Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of Vested RSUs a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates (and subsequently making a
payment of Company cash equal to the amount of any such tax obligation to the
respective tax authorities).

6.3Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Insider Trading Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares of Stock being acquired upon settlement of Vested RSUs.  If
the Settlement Date would occur on a date on which a sale of the shares of Stock
by the Participant would violate the Insider Trading Policy of the Company, the
Settlement Date for such Vested RSUs shall be deferred until the earlier of (a)
the next day on which the sale of shares by the Participant would not violate
the Insider Trading Policy, or (b) the 15th day of the third calendar month
following calendar year of the Settlement Date.

7.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of Vested RSUs until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in Section 3.3 and [Section 4.4 of the Plan (Adjustments for Changes in
Capital Structure)][Article VIII (Adjustments for Changes in Common Stock and
Certain Other Events) of the Plan].  If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.

8.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares of Stock acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

4

--------------------------------------------------------------------------------

9.Compliance with Section 409A.

It is intended that the settlement of Vested RSUs as set forth in this Agreement
qualify for exemption from, or comply with, the requirements of Section 409A,
and any ambiguities herein will be interpreted to so qualify or
comply.  Notwithstanding the foregoing, if it is determined that the RSUs fail
to satisfy the requirements of the “short-term deferral” exemption and are
otherwise Section 409A Deferred Compensation, it is intended that any payment or
benefit which is made or provided pursuant to or in connection with this Award
shall comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non‑compliance.  In connection with effecting
such compliance with Section 409A, the following shall apply:

9.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

9.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

9.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

9.4Advice of Independent Tax Advisor.  The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

10.Miscellaneous Provisions.

10.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

10.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any RSUs subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

5

--------------------------------------------------------------------------------

10.3Repayment/Forfeiture.  Repayment/Forfeiture.  By accepting this Award, the
Participant specifically agrees that any and all payments or benefits the
Participant or any other person may be entitled to receive under or as a result
of this Award shall be immediately forfeited, and that the aggregate amount of
any payments or benefits the Participant or any other person has received under
or as a result of this Award (determined without regard to any taxes or other
amounts withheld from such payments or benefits), shall be repaid to the Company
within 30 days following written notice from the Company (or such shorter period
as may be required by applicable law), (1) as the Company in its discretion
determines may be required to comply with any applicable listing standards of a
national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder or similar rules
under the laws of any other jurisdiction, (2) to the extent provided pursuant to
the Company’s Incentive Compensation Recoupment Policy, and (3) in the event the
Committee or its delegate determines that the Participant has engaged in
Prohibited Conduct (as defined below) at any time during the Recoupment Period
(as defined below).  For purposes of this Section 10.3,

(a)“Prohibited Conduct” means (1) violation of the Company’s Code of Ethical
Business Conduct, Insider Trading Policy, or any Proprietary Information,
Inventions Agreement, Non-Compete Agreement (or similar agreement) signed by the
Participant; (2) unethical behavior (such as, without limitation, fraud,
dishonesty, or misrepresentation of product benefits); (3) engaging in
Competition; (4) disclosing or using in any capacity other than as necessary in
the performance of duties assigned by the Company or its Affiliates any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its Affiliates, customers, suppliers or
partners; (5) directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the Company or any of its Affiliates at any time within the 12
months prior to termination of Participant’s employment; (6) any action or
statement by Participant and/or his or her representatives that either does or
could reasonably be expected to disparage the Company, its Affiliates, or their
officers, employees, or directors, or undermines, diminishes or otherwise
damages the relationship between the Company or any of its Affiliates and any of
their respective customers, potential customers, vendors and/or suppliers that
were known to Participant; or (7) breach of any provision of any employment or
severance agreement with the Company or any Affiliate.  Any determination of
Prohibited Conduct shall be made by the Committee or its delegate in its sole
discretion and shall be binding on all parties.  Notwithstanding anything
contained herein to the contrary, Prohibited Conduct shall not include
communication by Participant with any government agency, commission or regulator
or participation by Participant in any investigation or proceeding that may be
conducted by any government agency, commission or regulator, but only to the
extent that such communication is required or permitted by law.

(b) “Competition” means, either during Participant’s employment with the Company
or any of its Affiliates, or within 12 months following termination of such
employment, accepting employment with, or serving as a consultant or advisor or
in any other capacity to a competitor of the Company, including but not limited
to the DePuy Synthes division of Johnson & Johnson, Stryker Corporation, Globus
Medical, Inc., Medtronic, Inc., K2M Holdings, Inc., Zimmer Biomet Holdings, Inc.
or any subsidiary or Affiliate of the foregoing (a “Competitor”), including, but
not limited to, employment or another business relationship with any Competitor
if Participant has been introduced to trade secrets, confidential information or
business sensitive information during Participant’s employment with the Company
or any of its Affiliates and such information would aid the Competitor because
the threat of disclosure of such information is so great that it must be assumed
that such disclosure would occur.

(c)“Recoupment Period” means the period beginning on the Date of Grant and
ending on the date that is 12 months after the date on which the Participant or
any other person received any payment or benefit pursuant to this Award,
provided, however, that if the Prohibited Conduct resulted in the Participant or
any other person receiving any payment or benefit pursuant to this Award in
excess of the payment or benefit that would have been received absent such
Prohibited Conduct, the Recoupment Period shall end on the date that is 36
months after the date on which such payment or benefit was received.  

10.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

10.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.  If all or any part of any
section or clause of this Agreement is determined to be invalid or unenforceable
in any respect or to any degree, that section or clause shall be interpreted and

6

--------------------------------------------------------------------------------

enforced to the maximum extent allowed by law and shall not invalidate or impact
any other sections and/or clauses that remain.

10.6Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, the Plan Prospectus,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically.  In addition, if permitted
by the Company, the Participant may deliver electronically the Grant Notice to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time.  Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 10.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 10.6(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 10.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 10.6(a), but has nevertheless
knowingly and voluntarily chosen to do so by electronically accepting the Award
(as provided in the Grant Notice).

10.7Integrated Agreement.  This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of this Agreement and the Plan shall survive any settlement of
Vested RSUs and shall remain in full force and effect.

10.8Applicable Law.  This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

10.9Terms and Conditions Subject to Change in the Event the Participant
Transfers Outside of the United States.  Should the Participant transfer his or
her residence and/or employment with the Company to another country, the
Company, in its sole discretion, shall determine whether application of certain
additional and/or supplemental terms and conditions is necessary or advisable in
order to comply with respective laws, rules and regulations or to facilitate the
operation and administration of the Award and the Plan.  In all circumstances,
the Company will provide the Participant with its ordinary-course terms and
conditions for such country(ies) in the form of an amendment and/or addendum,
which shall thereafter be part of this Agreement.

7